                 Case 3:20-cv-02307-VC Document 1 Filed 04/06/20 Page 1 of 11




1    Robert K. Lu (Cal. Bar No. 198607)
2
     REID & WISE LLP
     U.S. Bank Tower
3    633 West Fifth Street, 26th Floor
     Los Angeles, CA
4
     Tel: (619) 300-1849
5    rlu@reidwise.com

6    Attorneys for Plaintiff

7

8                                    UNITED STATES DISTRICT COURT

9                                  NORTHERN DISTRICT OF CALIFORNIA

10
                                                          Case No.: 3:20-cv-2307
11
     TD HOLDINGS, INC., formerly known
12
     as CHINA BAT GROUP, INC.,
                                                          COMPLAINT FOR
13                   Plaintiff,
                                                          1. Common-Law Fraud
14   v.
                                                          2. Violation of Section 10(b) of the
15   SOPHIE HARRISON                                         Exchange Act of 1934 (15 U.S.C.
     (a.k.a. XIANQIN WANG                                    § 78j(b) and Rule 10b-5 thereunder)
16   HARRISON, SOPHIA WANG,
     XIANQIN WANG,                                        3. Breach of Fiduciary Duty
17   XUEQING WANG) and
     HARRISON FUND, LLC,
18                                                        JURY TRIAL DEMANDED
19                   Defendants.
20

21
            Plaintiff TD Holdings, Inc., formerly known as China Bat Group, Inc. (“Plaintiff”), by and
22

23
     through its undersigned attorneys, alleges the following against Sophie Harrison (a/k/a Xianqin Wang

24   Harrison, Sophia Wang, Xianqin Wang and Xueqing Wang) and Harrison Fund, LLC (hereinafter as
25   “Harrison Fund” or “Fund,” and collectively with Sophie Harrison as “Defendants”):
26
                                          NATURE OF THE ACTION
27
            1.      This is an action brought by Plaintiff, a Chinese company that was defrauded into
28



                                                    -1-
                                               COMPLAINT
                   Case 3:20-cv-02307-VC Document 1 Filed 04/06/20 Page 2 of 11




     investing $1,000,000.00 US Dollars into the Harrison Fund, against the Defendants who made material
1

2    misrepresentations to Plaintiff.

3             2.      Defendants provided solicitation materials to the Fund boasting a professional
4
     management team with extensive experience managing investment funds of more than $14 billion.
5
     Defendants’ solicitation materials were entirely false.
6

7
              3.      The key members of the purported management team have confirmed that they were

8    never associated with the Harrison Fund in any capacity and do not have any experience managing
9    multi-billion-dollar funds.
10
              4.      By this action, Plaintiff seeks judicial relief from the fraudulent and overreaching actions
11
     of Defendants.
12

13                                                     PARTIES

14            5.      Plaintiff TD Holdings, Inc., formerly known as China Bat Group, Inc., is a corporate
15
     entity organized and existing under the laws of Delaware, with its principal place of business in Beijing,
16
     China.
17
              6.      Upon information and belief, defendant Sophie Harrison (a/k/a Xianqin Wang Harrison,
18

19   Sophia Wang, Xianqin Wang and Xueqing Wang) is an individual and resident of California with an

20   address at 1630 S Delaware St., Unit 5383, San Mateo, CA 94402, and is sued both in her individual
21
     capacity and as agent/officer/owner of Harrison Fund, LLC. Sophie Harrison controls and dominates the
22
     Fund.
23

24
              7.      Upon information and belief, defendant Harrison Fund, LLC is a domestic business

25   corporation organized and existing under the laws of California, with its principal place of business at 35
26   Bel Aire Ct., Hillsborough, CA 94010.
27
              8.      There is a complete diversity of citizenship between the Plaintiff and the Defendants.
28



                                                       -2-
                                                  COMPLAINT
                  Case 3:20-cv-02307-VC Document 1 Filed 04/06/20 Page 3 of 11




                                           JURISDICTION AND VENUE
1

2            9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, in that this

3    action arises under federal law, namely 15 U.S.C. § 78j(b) and Rule 10b-5 thereunder.
4
             10.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Plaintiff’s
5
     state-law claims that are related to, and form part of, the same controversy.
6

7
             11.     This Court also has diversity jurisdiction pursuant to 28 U.S.C. § 1332.

8            12.     The Court has personal jurisdiction over Defendants because defendant Harrison Fund,
9    LLC maintains a principal place of business in this District, defendant Sophie Harrison is a resident in
10
     this District, and the lawsuit arises out of Defendants’ activities in this District.
11
             13.     Venue is proper in this district under 28 U.S.C. §§ 1391(b)(1) and (b)(2).
12

13

14

15
                                              STATEMENT OF FACTS
16
             14.     Plaintiff entered into an investment agreement (“Agreement”) with the Fund on May 28,
17
     2019, and invested $1,000,000.00 US Dollars into the Fund pursuant to the Agreement for portfolio
18

19   management.

20           15.     In soliciting investments from Plaintiff, Defendant Sophie Harrison, as the chairman of
21
     the Fund, made material misrepresentations to Plaintiff.
22
             16.     On May 22, 2019, Sophie Harrison transmitted to Plaintiff’s Chief Executive Officer by
23

24
     WeChat text message a PDF file consisting of “Harrison Fund” solicitation materials which were written

25   in both Mandarin and English.
26           17.     The solicitation materials touted that the Fund was led by a highly seasoned investment
27
     manager and a professional management team.
28



                                                       -3-
                                                  COMPLAINT
                Case 3:20-cv-02307-VC Document 1 Filed 04/06/20 Page 4 of 11




              18.   The solicitation materials identified a ten-person management team, including four
1

2    executive officers (two CEOs and two Vice CEOs), which highlighted the officers’ purported experience

3    managing more than $14 billion of investment funds. The solicitation materials also highlighted the
4
     purported governmental connections of the management team to create a false sense of the safety of the
5
     investment.
6

7
              19.   According to the solicitation materials, Mr. Feroz Subedar was identified as “Harrison

8    Fund CEO.” Defendants represented in these solicitation materials that Mr. Subedar had previously
9    served in a high-level position with Scottrade Financial Services Inc. and had previously managed a
10
     fund with $4.5 billion under management. Specifically, the solicitation materials stated that Mr. Subedar
11
     had “managed $4 billion 500 million fund.”
12

13            20.   The solicitation materials identified Mr. Ricardo Longin as “Harrison Fund Vice CEO.”

14   Defendants represented that Mr. Longin had prior experience managing a $3.5 billion fund. Specifically,
15
     the solicitation materials stated that Mr. Longin had “managed $3 billion 500 million fund.”
16
              21.   The solicitation materials identified Mr. Ron Mark as “Harrison Fund Chicago Branch
17
     CEO.” Defendants represented that Mr. Mark had experience managing a $7.3 billion fund. Specifically,
18

19   the solicitation materials stated, with respect to Mr. Mark: “Now he is managing $7 billion 300 million

20   fund.”
21
              22.   Relying on Defendants’ representations concerning the credentials and composition of
22
     the management team, Plaintiff was induced to sign the Agreement and invest $1,000,000.00 into the
23

24
     Fund.

25            23.   Later, however, Plaintiff surprisingly discovered that three of the four executive officers
26   identified as key members of the Harrison Fund management team had never worked for the Fund in
27
     any capacity and did not have the claimed experience.
28



                                                     -4-
                                                COMPLAINT
                Case 3:20-cv-02307-VC Document 1 Filed 04/06/20 Page 5 of 11




              24.    First, Plaintiff learned that Mr. Feroz Subedar had never served as CEO of the Fund and,
1

2    in fact, had never worked for the Fund in any capacity.

3             25.    Plaintiff next learned that Mr. Ricardo Longin had never served as Vice CEO of the Fund
4
     and, in fact, had never worked for the Fund in any capacity.
5
              26.    Plaintiff then learned that Mr. Ron Mark had never served as the Fund’s Chicago Branch
6

7
     CEO and, in fact, had never worked for the Fund in any capacity.

8             27.    Messrs. Subedar, Longin and Mark confirmed to Plaintiff’s counsel that they had no
9    current or prior affiliation with the Harrison Fund, never authorized Sophie Harrison to use their names
10
     in connection with the Harrison Fund, and did not have experience managing billion-dollar investment
11
     funds.
12

13            28.    Based on Plaintiff’s investigation, it is now clear that other material representations

14   concerning Harrison Fund’s management team are likewise false. Other persons identified as members
15
     of the management team have never been associated with Harrison Fund or lack the credentials as set
16
     forth in the solicitation materials.
17
              29.    Defendants were fully aware when they solicited investments from Plaintiff in 2019 that
18

19   Mr. Feroz Subedar was not the CEO of the Fund, that Mr. Longin was not Vice CEO of the Fund, and

20   that Mr. Mark was not Chicago Branch CEO of the Fund, but they misrepresented to Plaintiff that the
21
     Fund was managed by these investment professionals.
22
              30.    Defendants were fully aware that their other misrepresentations concerning the Harrison
23

24
     Fund management team were likewise false.

25            31.    In fact, this is not Sophie Harrison has defrauded Chinese investors. According to a
26   complaint filed in this Court, styled Kang v. Harrison, Case No. 4:17-cv-03034 (N.D. Cal.), Harrison
27
     fraudulently induced the plaintiffs in that case into investing more than $1.5 million based on a series
28



                                                      -5-
                                                 COMPLAINT
               Case 3:20-cv-02307-VC Document 1 Filed 04/06/20 Page 6 of 11




     misrepresentations similar to the misrepresentations at issue here, i.e., the management and
1

2    characteristics of a certain business immigration investment vehicle. (Plaintiff is further investigating

3    whether Sophie Harrison has engaged in a pattern of racketeering and, based on such investigation,
4
     reserves the right to amend this Complain to assert civil claims under the Racketeer Influenced and
5
     Corrupt Organizations Act, 18 U.S.C. §§ 1961-1968.)
6

7
            32.     Defendants acted with scienter in making these false representations, as demonstrated by

8    the fact that Messrs. Subedar, Longin and Mark have all confirmed that they were never part of the
9    Harrison Fund management team, were never Harrison Fund executive officers, never authorized
10
     Defendants to identify them as part of the management team in Harrison Fund solicitation materials, and
11
     never told Defendants they had experience managing multi-billion-dollar funds. There is no plausible
12

13   explanation for Defendants' inclusion of these material misrepresentations in the solicitation materials

14   other than a deliberate, or at a minimum reckless, intent to deceive.
15
            33.     Had Defendants provided Plaintiff with truthful and non-misleading information about
16
     the identity and credentials of the Fund’s management team, Plaintiff would not have signed the
17
     Agreement and invested $1,000,000.00 into the Fund.
18

19          34.     Plaintiff did not learn that it had been defrauded until after it made the $1,000,000.00

20   investment into the Fund and made repeated inquiries to Sophie Harrison for information concerning the
21
     performance of the Fund.
22
            35.     Despite repeated requests, Sophie Harrison refused to provide any of the requested
23

24
     information, which leads Plaintiff to suspect that Defendants may have misappropriated Plaintiff’s

25   investment funds.
26                                               FIRST CLAIM
27
                                                    FRAUD
                                             (Against all Defendants)
28



                                                     -6-
                                                COMPLAINT
                Case 3:20-cv-02307-VC Document 1 Filed 04/06/20 Page 7 of 11




             36.     Plaintiff repeats and realleges each and every allegation set forth in the preceding
1

2    paragraphs as if fully set forth herein.

3            37.     Defendants misrepresented that the Harrison Fund was managed by a professional ten-
4
     person management team, which had experience managing billions of dollars of investment funds and
5
     extensive governmental connections.
6

7
             38.     Among other misrepresentations, Defendants misrepresented in the solicitation materials

8    that the CEO of the Fund was Mr. Subedar, the Vice CEO of the Fund was Mr. Longin, and the Chicago
9    Branch CEO of the Fund was Mr. Mark, who were said to have experience managing funds of $4.5
10
     billion, $3.5 billion, and $7.3 billion, respectively.
11
             39.     Defendants made additional misrepresentations in the solicitation materials regarding the
12

13   credentials and governmental connections of the other members of the purported management team.

14           40.     Defendants made these representations with the intent that Plaintiff would rely on them to
15
     make an investment payment to the Fund.
16
             41.     Defendants knew, or were reckless in not knowing, when they solicited investments from
17
     Plaintiff that these representations were false.
18

19           42.     Defendants’ misrepresentations were material to Plaintiff’s decision to sign the

20   Agreement and to pay the $1,000,000.00 investment fund.
21
             43.     In reliance on Defendants’ misrepresentations, Plaintiff signed the Agreement and paid
22
     the $1,000,000.00 investment into the Fund.
23

24
             44.      Plaintiff has been damaged by signing the Agreement and making the $1,000,000.00

25   investment payment into the Fund when, if the true facts had been disclosed, they would not have done
26   so.
27
             45.     Based on Defendants’ fraud, Plaintiff seeks damages in the amount of $1,000,000.00,
28



                                                        -7-
                                                  COMPLAINT
                Case 3:20-cv-02307-VC Document 1 Filed 04/06/20 Page 8 of 11




     plus interest.
1

2            46.      Defendants committed the acts alleged herein oppressively and maliciously, with the

3    wrongful intention of injuring Plaintiff, from an evil and improper motive amounting to fraud and
4
     malice, and in conscious disregard of Plaintiff’s well-being, reputation and standing in the community.
5
     Thus, Plaintiff is entitled to punitive damages under Section 3294 of the California Civil Code in a sum
6

7
     appropriate to punish and make an example out of Defendants, and each of them.

8                                                   SECOND CLAIM
                                                  SECURITIES FRAUD
9                                 (15 U.S.C. Section 78j(b) & 17 CFR Section 240.10b-5)
10
                                                 (Against all Defendants)

11           47.      Plaintiff repeats and realleges each and every allegation set forth in the preceding
12
     paragraphs as if fully set forth herein.
13
             48.      The Agreement solicited by Defendants involves the purchase or sale of securities subject
14
     to the Federal Securities Laws.
15

16           49.      Defendants misrepresented that the Harrison Fund was managed by a professional ten-

17   person management team, which had experience managing billions of dollars of investment funds and
18
     extensive governmental connections.
19
             50.      Among other misrepresentations, Defendants misrepresented in the solicitation materials
20
     that the CEO of the Fund was Mr. Subedar, the Vice CEO of the Fund was Mr. Longin, and the Chicago
21

22   Branch CEO of the Fund was Mr. Mark, who were said to have experience managing funds of $4.5

23   billion, $3.5 billion, and $7.3 billion, respectively.
24
             51.      Defendants made additional misrepresentations in the solicitation materials regarding the
25
     credentials and governmental connections of the other members of the purported management team.
26

27
             52.      Defendants made these representations with the intent that Plaintiff would rely on them to

28   make an investment payment to the Fund.


                                                       -8-
                                                  COMPLAINT
                Case 3:20-cv-02307-VC Document 1 Filed 04/06/20 Page 9 of 11




            53.     Defendants knew, or were reckless in not knowing, when they solicited investments from
1

2    Plaintiff that these representations were false.

3           54.     Plaintiff reasonably relied on these misrepresentations by signing the Agreement and
4
     making the $1,000,000.00 investment payment to the Fund.
5
            55.     Plaintiff would not have signed the Agreement or paid $1,000,000.00 into the Fund
6

7
     absent aforesaid material misrepresentations.

8           56.     By engaging in the conduct above, Defendants violated Section 10(b) of the Exchange
9    Act and Rule 10b-5 thereunder. 15 U.S.C. § 78j(b) and 17 CFR § 240.10b-5.
10
            57.     Plaintiff has been damaged by Defendants’ violation of the foregoing statute(s) and
11
     regulation(s) in the amount of $1,000,000.00, plus interest.
12

13
                                              THIRD CLAIM
14                                      BREACH OF FIDUCIARY DUTY
                                           (Against all Defendants)
15

16          58.     Plaintiff repeats and realleges each and every allegation set forth in the preceding
17
     paragraphs as if fully set forth herein.
18
            59.     The Fund owes fiduciary duties to Plaintiff, including the duties of loyalty, care, candor,
19

20
     and good faith and fair dealing.

21          60.     Sophie Harrison, as the individual who controls and dominates the Fund, owes fiduciary
22
     duties to Plaintiff, including the duties of loyalty, care, candor, and good faith and fair dealing.
23
            61.     Defendants have violated their fiduciary duties by concealing from Plaintiff requested
24
     information concerning the status and whereabouts of its investment and by refusing to demonstrate, in
25

26   response to Plaintiff’s well-founded suspicions, that they have not misappropriated Plaintiff’s

27   investment.
28
            62.     Defendants have further violated their fiduciary duties by providing false information to,

                                                        -9-
                                                  COMPLAINT
              Case 3:20-cv-02307-VC Document 1 Filed 04/06/20 Page 10 of 11




     and withholding material information from, Plaintiff concerning the credentials and composition of the
1

2    management team of the Fund.

3           63.     Based on Defendants’ breach of fiduciary duties, Plaintiff seeks damages in the amount
4
     of $1,000,000.00, plus interest.
5
            64.     Defendants committed the acts alleged herein oppressively and maliciously, with the
6

7
     wrongful intention of injuring Plaintiff, from an evil and improper motive amounting to fraud and

8    malice, and in conscious disregard of Plaintiff’s well-being, reputation and standing in the community.
9    Thus, Plaintiff is entitled to punitive damages under Section 3294 of the California Civil Code in a sum
10
     appropriate to punish and make an example out of Defendants, and each of them.
11
            WHEREFORE, Plaintiff respectfully requests that the Court enter a judgment against
12

13   Defendants, jointly and severally, as follows:

14          (i)     Damages in an amount of $1,000,000.00;
15
            (ii)    A full accounting of Plaintiff’s investment and the Fund’s financial performance;
16
            (iii)   Interest;
17
            (iv)    Punitive damages in an amount determined at trial;
18

19          (v)     Costs and attorneys’ fees; and

20          (vi)    Such other relief as the Court may deem just and reasonable.
21

22
     Dated: April 6, 2020                            Respectfully submitted,
23

24
                                                     REID & WISE LLP
25

26                                                   BY:     /s/ Robert K. Lu /s/

27                                                           Robert K. Lu
                                                             Attorney for Plaintiff
28



                                                      -10-
                                                COMPLAINT
               Case 3:20-cv-02307-VC Document 1 Filed 04/06/20 Page 11 of 11




1
                                                              Matthew Sava
2                                                             Shiyong Ye
                                                              Zheng Gao
3                                                             Reid & Wise LLC
                                                              One Penn Plaza, Suite 2015
4
                                                              New York, NY 10119
5                                                             Tel: (212) 858-9968
                                                              sava@reidwise.com
6                                                             sye@reidwise.com
7
                                                              zgao@reidwise.com
                                                              Applications for pro hac vice admission
8                                                             forthcoming
9

10
                                        DEMAND FOR TRIAL BY JURY

11
            Plaintiff, China Bat Group, Inc., pursuant to Rule 38 of the Federal Rules of Civil Procedure,
12

13   hereby demands trial by jury of all issues so triable in the present action.

14

15   Dated: April 3, 2020                           Respectfully submitted,
16

17                                                  REID & WISE LLP
18                                                  BY:          /s/ Robert K. Lu /s/
19                                                           Robert K. Lu
20
                                                             Attorney for Plaintiff

21
                                                              Matthew Sava
22                                                            Shiyong Ye
23
                                                              Zheng Gao
                                                              Reid & Wise LLC
24                                                            One Penn Plaza, Suite 2015
                                                              New York, NY 10119
25                                                            Tel: (212) 858-9968
26                                                            sava@reidwise.com
                                                              sye@reidwise.com
27                                                            zgao@reidwise.com
                                                              Applications for pro hac vice admission
28
                                                             forthcoming

                                                     -11-
                                                 COMPLAINT
